              Case 2:20-cv-01110-DJA Document 11 Filed 09/24/20 Page 1 of 14




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
 3   ALLISON J. CHEUNG, CSBN 244651
     Special Assistant United States Attorney
 4   160 Spear Street, Suite 800
     San Francisco, California 94105
 5   Telephone: (415) 977-8942
     Facsimile: (415) 744-0134
 6   E-Mail: allison.cheung@ssa.gov
 7   Attorneys for Defendant
 8

 9

10                                 UNITED STATES DISTRICT COURT
11                                         DISTRICT OF NEVADA
12   TANNER SONG,                               )
                                                )   Case No.: 2:20-cv-01110-DJA
13                 Plaintiff,                   )
                                                )   UNOPPOSED MOTION FOR EXTENSION OF
14          vs.                                 )   TIME TO FILE CERTIFIED
                                                )   ADMINISTRATIVE RECORD AND ANSWER;
15   ANDREW SAUL,                               )   DECLARATIONS OF JEBBY RASPUTNIS AND
     Commissioner of Social Security,           )   CHRISTIANNE VOEGELE
16                                              )
                   Defendant.                   )   (FIRST REQUEST)
17                                              )
18

19

20

21

22

23

24

25

26
              Case
              Case2:20-cv-01110-DJA
                   2:20-cv-01110-DJA Document
                                     Document11
                                              10 Filed
                                                 Filed09/24/20
                                                       09/23/20 Page
                                                                Page22of
                                                                       of14
                                                                          5




 1           Defendant, Andrew Saul, Commissioner of Social Security (the “Commissioner”), by and through
 2   his undersigned attorneys, hereby moves for a thirty-day extension of time to file the Certified
 3   Administrative Record (CAR) and answer to Plaintiff’s Complaint. The CAR and answer to Plaintiff’s

 4   Complaint are due to be filed by September 25, 2020.

 5           In light of the global COVID-19 pandemic, the Social Security Administration (“SSA” or the

 6   “Agency”) has taken the unprecedented step of suspending in-office services to the public:

 7   https://www.ssa.gov/coronavirus/. The Agency is focusing on providing the most critical services by mail,
     phone and online to those most in need. SSA is also taking additional steps to protect its employees and
 8
     help stop the spread of COVID-19, maximizing social distancing, including significantly limiting employee
 9
     access to SSA facilities for health and safety only and has moved toward a temporary virtual work
10
     environment. Electronic processes allow some of SSA’s most critical work to continue with minimal
11
     interruption; other workloads have been suspended until the health crisis abates or the Agency is able to
12
     create new electronic business processes.
13
             For purposes of this particular case, the public health emergency pandemic has significantly
14
     impacted operations in the Social Security Administration’s Office of Appellate Operations (OAO) in Falls
15
     Church, Virginia. That office is responsible for physically producing the administrative record that is
16   required to adjudicate the case under Sections 205(g) and (h) of the Social Security Act, 42 U.S.C. § 405(g)
17   and   (h).     See    SSA     Program        Operations   Manual   System   GN   03106.025,   available at
18   https://secure.ssa.gov/apps10/poms.nsf/lnx/0203106025.
19           As detailed in the attached declarations, beginning March 16, 2020, OAO’s staff members began
20   to telework to protect employee health and prevent further spread of COVID-19. At that time, critical in-
21   person physical tasks associated with preparing the administrative record could not be accomplished. For

22   example, prior to the COVID-19 pandemic, to safeguard Personally Identifiable Information (PII), all

23   hearing recordings, which are part of the administrative record, were downloaded onto compact discs and

24   encrypted. OAO securely routed the encrypted discs to a private contractor through a daily pickup and

25   delivery service at the Official Duty Station (ODS) in Falls Church, Virginia. The private contractor would
     transcribe the hearing recording and send the paper copy of the hearing transcript back to OAO. OAO
26



     Unopposed Mot. for Ext.; 2:20-cv-01110-DJA        1
               Case
               Case2:20-cv-01110-DJA
                    2:20-cv-01110-DJA Document
                                      Document11
                                               10 Filed
                                                  Filed09/24/20
                                                        09/23/20 Page
                                                                 Page33of
                                                                        of14
                                                                           5




 1   personnel would then scan the hearing transcript into the electronic record or place the hearing transcript
 2   in the paper case file. Thereafter, OAO personnel would assemble the administrative record in a prescribed
 3   order.

 4            To ensure a continuity of operations, OAO has been actively pursuing mitigation efforts to allow

 5   the remote preparation of administrative records. For cases in which the private contractors were already

 6   in possession of hearing recordings for transcription, with the assistance of the Office of Acquisitions and

 7   Grants (OAG), OAO received approval to receive these transcripts from the private contractors via secured
     email, e.g., using password protection and redacted Social Security Numbers. In April 2020, OAO began
 8
     receiving such hearing transcripts from private contractors via secured email.
 9
              For cases in which OAO had not yet submitted recordings to the private contractors before March
10
     16, 2020, OAO has been pursuing all available options to obtain transcriptions for these cases. In May
11
     2020, OAO began encrypting hearing recordings and securely emailing them to the contractors for
12
     transcription. Through the month of May, OAO and the contractors worked to resolve technical issues that
13
     arose, particularly with large files. The process is functioning now, albeit at only half of normal
14
     productivity.
15
              Given the volume of pending cases, Defendant requests an extension in which to respond to the
16   Complaint until October 26, 2020. If in thirty days the CAR is not prepared, the Commissioner will file a
17   status report with the Court as to when he expects the CAR to be completed.
18            On September 23, 2020, the undersigned conferred with Plaintiff’s counsel, who has no opposition
19   to the requested extension.
20            It is therefore respectfully requested that Defendant be granted an extension of time to file the CAR
21   and answer to Plaintiff’s Complaint, through and including October 26, 2020.

22   //

23   //

24   //

25   //
     //
26



     Unopposed Mot. for Ext.; 2:20-cv-01110-DJA    2
              Case 2:20-cv-01110-DJA Document 11 Filed 09/24/20 Page 4 of 14




 1           Dated: September 23, 2020
                                                      NICHOLAS A. TRUTANICH
 2                                                    United States Attorney
 3                                                    /s/ Allison J. Cheung
                                                      ALLISON J. CHEUNG
 4                                                    Special Assistant United States Attorney
 5

 6

 7

 8                                                    IT IS SO ORDERED:
 9

10                                                    UNITED STATES MAGISTRATE JUDGE

11                                                            September 24, 2020
                                                      DATED: ___________________________

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     Unopposed Mot. for Ext.; 2:20-cv-01110-DJA   3
              Case
              Case2:20-cv-01110-DJA
                   2:20-cv-01110-DJA Document
                                     Document11
                                              10 Filed
                                                 Filed09/24/20
                                                       09/23/20 Page
                                                                Page55of
                                                                       of14
                                                                          5




 1                                          CERTIFICATE OF SERVICE
 2
             I, the undersigned, am a citizen of the United States and am at least eighteen years of age. My
 3
     business address is 160 Spear Street, Suite 800, San Francisco, California 94105. I am not a party to the
 4
     above-entitled action. On the date set forth below, I caused service of UNOPPOSED MOTION FOR
 5
     EXTENSION OF TIME TO FILE CERTIFIED ADMINISTRATIVE RECORD AND ANSWER;
 6
     DECLARATIONS OF JEBBY RASPUTNIS AND CHRISTIANNE VOEGELE on the following
 7   parties by electronically filing the foregoing with the Clerk of the District Court using its ECF System,
 8   which provides electronic notice of the filing:
 9
             David Chermol
10           dave@ssihelp.us
             Attorney for Plaintiff
11
             Hal Taylor
12           haltaylorlawyer@gbis.com
13           Attorney for Plaintiff

14   I declare under penalty of perjury that the foregoing is true and correct.

15
             Dated: September 23, 2020
16

17                                                         /s/ Allison J. Cheung
                                                           ALLISON J. CHEUNG
18                                                         Special Assistant United States Attorney

19

20

21

22

23

24

25

26



     Unopposed Mot. for Ext.; 2:20-cv-01285-DJA
        Case
        Case 2:20-cv-01110-DJA
             2:20-cv-01110-DJA Document
                               Document 10-1
                                        11 Filed
                                             Filed09/24/20
                                                   09/23/20 Page
                                                             Page6 1ofof144




                             DECLARATION OF JEBBY RASPUTNIS
                             OFFICE OF APPELLATE OPERATIONS
                             SOCIAL SECURITY ADMINISTRATION

I, JEBBY RASPUTNIS, Executive Director of the Social Security Administration’s Office of
Appellate Operations (OAO), declare and state as follows:

   1) My office is responsible for, among other things, preparing certified copies of

       administrative records (CARs) for Federal court review when claimants appeal the final

       decisions of the Commissioner of Social Security.

   2) Beginning in mid-March, the Social Security Administration restricted physical access to

       our buildings because of the COVID-19 pandemic. In order to protect the health and

       safety of our employees and our community, we have kept our employees on maximum

       telework, only authorizing limited in-office work since that time. The OAO’s office in

       Falls Church, Virginia – which is home to OAO’s Division of Civil Actions – is included

       in this restriction. Prior to the pandemic, the Division of Civil Actions worked out of the

       Falls Church office, with the support of three (3) contracted transcription typing services,

       to complete CARs using a manual, paper, process.

       RECENT PROGRESS IN PRODUCING CARS

   3) After much work, we have redesigned our business processes to allow for a mostly

       virtual CAR preparation process. These new approaches required us to modify and test

       technology, retrain staff, and modify blanket purchasing agreements with the

       transcription typing services we rely on for transcripts of agency hearings. It has taken us

       some time and more than one try, but we now have a virtual process that has enabled us

       to ramp up our CAR production commensurate with the capacity of our transcription

       typing services. In August, we processed more than 1,100 cases and we expect to


Page 1 of 4
        Case
        Case 2:20-cv-01110-DJA
             2:20-cv-01110-DJA Document
                               Document 10-1
                                        11 Filed
                                             Filed09/24/20
                                                   09/23/20 Page
                                                             Page7 2ofof144




       continue increasing our productivity. We will soon surpass our pre-pandemic production

       rates of 300-400 per week - during the last week of August, we produced 396 CARs.

   4) The effects of the COVID-19 pandemic also resulted in staffing and processing problems

       for our transcript typing service contractors. These contractors are a necessary part of the

       CAR preparation process because the agency does not have staff to produce hearing

       transcripts. The agency is supporting its existing contractors in hiring new staff by

       expediting their suitability investigations and credentialing. We are also seeking

       additional contracts.

   5) We have recently finalized an additional contract such that we are now working with four

       contracted transcription typing services. We are also working to add another contract

       with a transcription typing service vendor in order to bring our total number of

       transcription contracts to five.

   6) As we work internally to increase productivity, we are communicating information about

       our workload to important stakeholders. In July, we met with several representatives

       from the National Organization of Social Security Claimants’ Representatives. On

       August 25th, I wrote to the Director of the Administrative Office of the United States

       Courts with information about the effect of our difficulties on the courts and to stress that

       agency leadership is mindful of the importance of judicial review to claimants and

       committed to increasing our CAR production.

       CURRENT CHALLENGES

   7) Backlog: Last year, we produced approximately 16,900 new CARs. This year, despite

       our pandemic-related production delays, we have already completed approximately

       11,000, and we continue to increase our productivity. However, the number of new

Page 2 of 4
             Case
             Case 2:20-cv-01110-DJA
                  2:20-cv-01110-DJA Document
                                    Document 10-1
                                             11 Filed
                                                  Filed09/24/20
                                                        09/23/20 Page
                                                                  Page8 3ofof144




            complaints in the district courts has increased, and we are seeing receipts in excess of

            prior years. In fiscal 2019, district court complaints filed against the agency averaged

            1,440 per month. As comparison, PACER1 shows 2,435 new cases in July and 2,339 in

            August. The backlog of work that built up during the past six months is daunting. At the

            end of August, we had more than 8,000 new court cases waiting to be processed. We

            publish quarterly information on our workloads at

            https://www.ssa.gov/appeals/DataSets/08_National_New_Court_Cases_and_Remands.ht

            ml.

       8) Prioritizing Cases Using the New Process: Due to the multiple changes to our process,

            our staff had difficulty separating the oldest cases from the newer cases when

            transmitting audio files to the contracted transcription typing service. Although we now

            have an organizational system in place to ensure that cases are transmitted in age-order to

            our contract typing services, each contractor works at a different speed based on their

            individual staffing challenges. Rather than hold completed transcripts returned from the

            vendors to place them in age order, our staff processes transcripts as soon as they receive

            them so as not to further delay any CAR filings. As our organization system continues to

            improve the processing order, we expect that disparities between case filing dates and

            CAR completion dates will decrease. We continue to focus our efforts on processing the

            most aged cases.

       9) Capacity of Contracted Transcription Typing Services: The pandemic affected the

            private companies with which we had contracted for transcription typing services.

            Although we have been working with the existing contractors to increase their capacity,



1
    National search of district court new civil actions with nature of suit codes 862-865, performed 9/6/2020.

Page 3 of 4
        Case
        Case 2:20-cv-01110-DJA
             2:20-cv-01110-DJA Document
                               Document 10-1
                                        11 Filed
                                             Filed09/24/20
                                                   09/23/20 Page
                                                             Page9 4ofof144




       have effectuated a new contract, and are working to complete a fifth contract, our

       contractors have finite capacity to deliver hearing transcripts. Moreover, we cannot

       control the impact of the pandemic on their workforce.

   10) At this time, the timeframe for delivering a CAR in any individual case has improved.

       Although we remain subject to some constraints, we continue to work on increasing

       productivity to the best of our ability. We ask for continued patience as we work to add

       transcription capacity, increase our production of CARs, and address rising court case

       filings.

   In accordance with 28 U.S.C. §1746, I declare under penalty of perjury that the foregoing is

   true and correct to the best of my knowledge and belief.



   Dated September 11, 2020                         ____________________________
                                                              Jebby Rasputnis




Page 4 of 4
        Case
        Case 2:20-cv-01110-DJA
             2:20-cv-01110-DJA Document
                               Document 11
                                        10-2Filed
                                               Filed
                                                   09/24/20
                                                     09/23/20Page
                                                               Page
                                                                  101ofof14
                                                                          5




                         DECLARATION OF CHRISTIANNE VOEGELE
                           OFFICE OF APPELLATE OPERATIONS
                           SOCIAL SECURITY ADMINISTRATION

       I, CHRISTIANNE VOEGELE, Chief of Court Case Preparation and Review Branch 1,

and Acting Chief of Court Case Preparation and Review Branch 3, of the Social Security

Administration’s Office of Appellate Operations (OAO), declare and state as follows:


       (1)     Under direct delegation from the Commissioner of Social Security, the Office of

Hearings Operations (OHO) administers a nationwide hearings program, and OAO administers a

nationwide appeals program. OHO includes the Administrative Law Judges who hold hearings

on claims arising under Titles II and XVI of the Social Security Act, as amended, when a

claimant who is dissatisfied with their administrative determination requests a hearing. OAO

includes the Appeals Council, which reviews claims when a claimant is dissatisfied with the

decision rendered by an Administrative Law Judge. OAO also provides professional and

technical advice to the Deputy Commissioner and Administrative Appeals Judges of the Appeals

Council in the processing of cases in which a claimant has filed a civil action.


       (2)     One function of the Appeals Council is to act on requests for review of hearing

decisions made by Administrative Law Judges and to either grant, deny or dismiss any such

request. Under the regulations of the Social Security Administration, if the Appeals Council

denies a timely request for review of a hearing decision, that hearing decision becomes the “final

decision” within the meaning of, and subject to, the provisions for judicial review in section

205(g) of the Social Security Act, as amended (42 U.S.C. section 405(g)). The first sentence of

that section reads as follows:

       “Any individual, after any final decision of the Commissioner made after a
       hearing to which he was a party, irrespective of the amount in controversy, may



                                          See Next Page
        Case
        Case 2:20-cv-01110-DJA
             2:20-cv-01110-DJA Document
                               Document 11
                                        10-2Filed
                                               Filed
                                                   09/24/20
                                                     09/23/20Page
                                                               Page
                                                                  112ofof14
                                                                          5

                                                                                     Page 2 of 5


       obtain a review of such decision by a civil action commenced within sixty days
       after the mailing to him of notice of such decision or within such further time as
       the Commissioner may allow.***”

       (3)       I am responsible for the processing of claims under Titles II and XVI of the Social

Security Act, as amended, whenever a civil action has been filed in the Fourth, Sixth, Seventh,

Ninth, Eleventh, and District of Columbia judicial circuits. As described below, OAO’s business

processes are true to the best of my knowledge and belief.

       a) If a civil action is properly commenced, the third sentence of 42 U.S.C. 405(g) states

             the following: “As part of the Commissioner’s answer[,] the Commissioner shall file

             a certified copy of the transcript of the record including the evidence upon which the

             findings and decision complained of are based.” On behalf of the Commissioner of

             the Social Security Administration, OAO personnel are responsible for preparing a

             certified copy of the transcript of the record.

       b) Upon notification of the civil action by the U.S. Attorney’s Office or the Social

             Security Administration’s Office of General Counsel, OAO personnel must locate

             and retrieve the plaintiff’s claim(s) file, which is in either a paper or electronic

             format. The file contains both evidentiary and procedural documents, and the

             recording of any hearing held before an Administrative Law Judge.

       c) Upon locating the file, OAO personnel determines if the claimant timely filed the

             civil action and, if so, routes the recording of the hearing to a private contractor for

             transcription.

       d) Historically and prior to the COVID-19 pandemic, to safeguard Personally

             Identifiable Information (PII), all hearing recordings were downloaded onto compact

             discs, and these discs were encrypted. OAO securely routed the encrypted discs to a




                                             See Next Page
Case
Case 2:20-cv-01110-DJA
     2:20-cv-01110-DJA Document
                       Document 11
                                10-2Filed
                                       Filed
                                           09/24/20
                                             09/23/20Page
                                                       Page
                                                          123ofof14
                                                                  5

                                                                        Page 3 of 5


   private contractor through a daily pickup and delivery service at the Official Duty

   Station (ODS) in Falls Church, Virginia. The contractor is responsible for all tasks

   necessary for transcription typing services. It is estimated that an average hearing

   lasts 45 minutes and results in an average of 33 pages of transcript. Each transcript

   contains a certification statement by a transcriber and proofreader. Transcription of a

   hearing recording can take up to 20 business days, but is generally transcribed in 5-10

   business days. After the contractor transcribed the hearing recording, a paper copy of

   the hearing transcript was sent back via a delivery service to the ODS in Falls Church,

   Virginia. OAO personnel would then scan the hearing transcript into the electronic

   record or place the hearing transcript in the paper case file. Thereafter, OAO

   personnel would assemble the administrative record in a prescribed order.

e) Most cases are adjudicated using the Social Security Administration’s Electronic

   Disability Collect System (EDCS). Even using EDCS, most cases historically

   required physical, in-house scanning and uploading of hearing transcripts. This work

   was performed at the ODS.

f) Even for cases using EDCS that are in electronic format, many jurisdictions require

   encrypted compact discs and paper copies of the certified administrative record. All

   paper copies are produced at the ODS, and all compact discs and paper copies are

   shipped via United States Parcel Service from the ODS.

g) Due to the COVID-19 pandemic, OAO staff are not currently authorized to report to

   the office due to health and safety concerns. On or about March 16, 2020, OAO

   began working remotely. Consequently, OAO had been unable to complete certified

   administrative records on any cases that required in-office work at the ODS,




                                 See Next Page
Case
Case 2:20-cv-01110-DJA
     2:20-cv-01110-DJA Document
                       Document 11
                                10-2Filed
                                       Filed
                                           09/24/20
                                             09/23/20Page
                                                       Page
                                                          134ofof14
                                                                  5

                                                                         Page 4 of 5


   including any cases in which the transcript(s) of the hearing recording(s) had not

   already been uploaded to the electronic file.

h) To ensure a continuity of operations, OAO has been actively pursuing mitigation

   efforts to allow the remote preparation of as many administrative records as possible.

       a. For cases in which the private contractors were already in possession of

           hearing recordings for transcription, with the assistance of the Office of

           Acquisitions and Grants (OAG), OAO received approval to receive these

           transcripts from the private contractors via secured email, e.g., using password

           protection and redacted Social Security Numbers. In April 2020, OAO began

           receiving such hearing transcripts from private contractors via secured email.

       b. Subsequently, OAO consulted with OAG and the Office of the General

           Counsel, and obtained approval for a new process to replace encrypted

           compact discs. In May 2020, OAO began encrypting hearing recordings and

           securely emailing them to the contractors for transcription. Through the

           month of May, OAO and the contractors worked to resolve technical issues

           that arose, particularly with large files. The process is functioning now, albeit

           at a fraction of normal productivity.

i) OAO plans to continue to explore all options available to complete the preparation of

   certified electronic records during the COVID-19 pandemic.

j) OAO generally prioritizes the preparation of the certified administrative records

   based on receipt dates, with the oldest receipt dates processed first. OAO will work

   to ensure the oldest pending cases, including court remands and final decisions, are

   given priority processing.




                                  See Next Page
        Case
        Case 2:20-cv-01110-DJA
             2:20-cv-01110-DJA Document
                               Document 11
                                        10-2Filed
                                               Filed
                                                   09/24/20
                                                     09/23/20Page
                                                               Page
                                                                  145ofof14
                                                                          5

                                                                               Page 5 of 5


In accordance with 28 U.S.C. §1746, I declare under penalty of perjury that the foregoing is true

and correct to the best of my knowledge and belief.




June 17, 2020
__________________                           ________________________________________
Date                                         CHRISTIANNE VOEGELE
